—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered March 9, 1988, convicting defendant, after a jury trial of criminal possession of a controlled substance in the first degree, and sentencing him to fifteen years to life, unanimously affirmed.
The People’s trial evidence established that police officers, driving in an unmarked car, were directed to defendant by an unidentified informant. Defendant, holding a brown paper bag, upon seeing police, ran into a building. The police found defendant in an apartment and recovered a loaded and operable handgun, which was recovered from the bed on which defendant sat, along with a substantial quantity of cocaine from the brown paper bag, together with currency. Other items of contraband and drug paraphernalia were recovered from other rooms in the apartment. The introduction of this physical evidence was the gravamen of the case. Defendant contends that he lived with his wife at a different location. He also claimed that on the day that he was arrested, he was directed to pick up a bag of food at a local restaurant and *403deliver it to 511 West 139th Street. He claimed that he drove to that address, double parked his car and walked upstairs to the apartment. Since the door was partly opened, defendant entered to deliver the food, put it on a table and he was about to leave and was stopped by the police. Trial counsel pursued a strategy of arguing that defendant’s presence in the apartment was mere happenstance, and that he had no connection with the items seized therein. Such strategy justified counsel’s decision not to challenge the seizure of the contraband.
Several of defendant’s remaining contentions are unpreserved for review. The remainder are meritless. Concur — Sullivan, J. P., Rosenberger, Kupferman and Asch, JJ.